SHAW, Justice.
This cause is before the Court on petition to review the decision of the district court of appeal in State v. Speights, 417 So.2d 1168 (Fla. 1st DCA 1982). The district court affirmed a trial court order dismissing an information charging burglary under section 810.02, Florida Statutes (1981), for failure to charge the intent to commit a specific offense as part of the burglary charge. In reaching this decision, the district court certified a question of great public importance:
In a prosecution for burglary under section 810.02, Florida Statutes (1981), is it necessary for the State to allege an intent to commit a specific offense?
Id. at 1169. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
The certified question is identical to that which we have since answered in the negative. State v. Waters, 436 So.2d 66 (Fla.1983). The information, however, must allege the essential statutory element of intent to commit an offense. Id. This essential element was properly alleged in the present case.
The decision of the district court of appeal is quashed and the cause is remanded for proceedings consistent with this opinion.
It is so ordered.
ALDERMAN, C.J., and ADKINS, BOYD, OVERTON, McDonald and EHRLICH, JJ., concur.